MARTIN, J.
Offense, unlawful possession of intoxicating liquor, for the purpose of sale; penalty,one year in the penitentiary.
Affidavit by appellant, in proper form, has been filed in this court averring that he no longer desires to prosecute his appeal, but desires to accept his sentence, and asking that the judgment of the trial court be affirmed.
The motion is granted, and judgment affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.
HAWKINS, J., absent.